DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gorobets (US 2008/0235489)	in view of Fujimoto (US 2012/0254524).
Regarding claim 1, Gorobets teaches:
A non-volatile memory control device comprising: a controller configured to control processing of writing data to a non-volatile memory, 	Fig. 1 and [0024, 0025] show non-volatile memory storage system 102 including a memory controller 110 and memory interface 108, in communication with memory 118 which includes non-volatile memory cell array 122.	
wherein the controller is configured to: receive a write request, 	Fig. 6 and [0035] show that a write command is received by the non-volatile memory storage system to write data to memory.  [0024] shows that a host system may write data to non-volatile memory storage system 102.
perform first write processing in which the data is sequentially written when the data is the object of the write of the sequential management 	Fig. 6 and [0038] show determining whether to write data to sequential update block or to chaotic update block.  Fig. 6 and [0038] further shows that the data are written to the sequential update block at 610, where the data are written to the sequential update block in a logically sequential order.	
perform second write processing in which the data is written when the data is not the object of the write of the sequential management, the second write processing being different from the first write processing, and 	Fig. 6 and [0038] show determining whether to write data to sequential update block or to chaotic update block.  Fig. 6 and [0038] further shows that the data are written to the chaotic update block at 614 in an order that is different from a logically sequential order (i.e., a non -sequential order).	
Gorobets does not explicitly teach, but Fujimoto teaches receive first information indicating whether the data is an object of a write of sequential management from a host device that manages allocation of a write region, 	[0078] shows that the index portion has a specific line of bits in order to specify that the command is the sequential write control command.  [0079] and Fig. 8 further show that the sequential write control command and a signal that is transmitted and received subsequent thereto between the host and the memory card.
receive second information indicating a method of reading data from the write region.      [0130-0139] shows the process or method of data read during the state of memory where sequential write mode is performed.
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to combine the non-volatile memory storage system of Gorobets with memory device/system of Fujimoto.  The motivation for doing so would have been to, as taught by 
		
Regarding claim 2, Fujimoto teaches:	
wherein the controller is configured to perform the second write processing to write the data by a management unit of write.	[0059] shows that the memory 31 stores the data in a nonvolatile manner and writes and reads the data in a unit called a page including a plurality of memory cells.
		
Regarding claim 3, Gorobets teaches:	
wherein the controller is configured to reject the second write processing or the write request when the data is not the object of the write of the sequential management.	Fig. 6 and [0038] shows that the data are written to the chaotic update block at 614 in an order that is different from a logically sequential order (i.e., a non -sequential order).		


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-3 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12-14 of U.S. Patent No. 10372367. Although the claims at issue are not identical, they are not patentably distinct from each other.

Response to Arguments
Applicant’s arguments with respect to claim(s) rejection under 35 U.S.C. 102 have been considered but are moot because the new ground of rejection does not rely on the reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
So (US 2011/0167208): discloses non-volatile memory system capable of writing large volumes of content data such as stream data while maintaining a stable writing speed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED RUTZ can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES J CHOI/Examiner, Art Unit 2133